— Appeal by the defendant from a judgment of the County Court, Westchester County (DiBella, J.), rendered March 16, 2007, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, reckless endangerment in the first degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that there was legally insufficient evidence that he acted with depraved indifference to support his conviction of reckless endangerment in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Finger, 95 NY2d 894, 895 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to prove beyond a reasonable doubt that he acted with the culpable mental state of depraved indifference (see People v *692Feingold, 7 NY3d 288, 294 [2006]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Spolzino, J.P., Santucci, Angiolillo and Eng, JJ., concur.